i.:.       ,
                                              1                  ‘A   783
                                                             :
                                     -.a...



               OFFICE OF THE ATTORNEY GENERAL OF TEXAS       i
                                AUSTIN           .




                           C.C.P.,  defineo8              "theardor.
               ktio2P
       ;J;~~o$=t,       o in the presenoo~of
              I pronouno~     the judgment,.
                                                        and eaterod
                                           the defendeat,
                                          8nd ordorlqjthe mu80 to
                                ,,'
                                  '                ,,,I.
                                                    +                       .
                                          .         :'
                                 .,' .' ,: ,
                                             :a   ',,
           : '.               ,' ',
                       ,        ': ,;'
                 *
    Honorablb f. 0.'Hobortr, pa80 2


    ,bo orrrlsd into   oxoeution.”
              In the oaao of A felony, tho tlnal aentenoe IS
    the sot of the 00~t       or3arin& that the oonviotsd pereOn be
    sent to tha ponitentlAry.       A6 an order of Court made In pur-
    guano6 of lrr   lt mu6t be ob4yod by a11 pereoar to whom it i8
    dlreoted.

               The Jailer, of oourae, ir, 4 deputy to the eherlii,
    and'ao 6Uoh LS an OSilO4r OS the COWi PrOnOUnOln&    the eentenoe.
    I1eIs bound by law to obey the lnwful order6 of Qourt. Uis re-
    fiASn1.to do SO, auoh 46 a rOiuS41 t0 ddiVar   a QrlaOnor 664t4466d’
    to the pOnitentirry, i6 OOnt6I6ptUOU6,  an3 A8 6UOh oould and ehould
    be brought to the attention  of the eentenoin& Oourt for appro-
    priate pUnlshmeatr See Contempt, 800. 12, 13 C. J. p. 9, end au-
    thorltie8 olted.
/
            Artiole 6166r mkss olear the right rnd duty of the    d
  Tbxar Priooo System tbrougb lte authorized a!gentsto demand and
  reoelve oonviotad snd sontenosd porsonn from the eberlffs-of
  T0X6S l &y rerueal on the part OS the sheriff   of a oouuty, or
  his deputy, to surrender A oonvioted and 6eateao44 prlsonsr
. rhould b4 brought imodiatelp to tho attention Or the Court.
                We turthor   6we46t    that, in the event a sberirf     or
     006 $11bin deputies should re'fuse to d4llYOr'Suoh a prisoner,
     the penitentiary ngsnt Should prsaent hi6 oqmaltment papers to
     the Court and give laiormatlon to the Court of suoh refuSa1.
     The Court,‘under suoh oirOUmBtano46, would or should, o$ oour6b,
     ttks lmmediete aotlon to 844 that its ordsre ars carried lnto
    .lmedlato effeot.      In thr mmt Approprlats aotion should not
     be taken l.n my 6UOh ifU3t6llO0,     ~4 6Ucg66t    that all oi the~iaOtS,
     lnolublag the oifiolal rooords,. be iOrnrArd4dto thl6 oftloo irr
     w;;inthAt w; May, on boh~lf,or~.t~ Stattr,          tak4 apprOprlat4
           .    ,                    .,!'
                                        ,    .'~, .
                               I : .". .',I '.t
                                 .: ,.~.
                                    ..,,
                                      \,     I
                                                   Very
                                 :. .. (, ,.',I,:, ,..    truly yourb,




                                                                  Elbort Hoopor
                                                         :   .:       Assi8toat